Citation Nr: 0828869	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to January 10, 2005.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating, effective August 14, 
2003; granted service connection for fibromyalgia and 
assigned an initial 20 percent rating, effective September 4, 
2002; determined that new and material evidence had not been 
received to reopen claims of service connection for a left 
shoulder disability, a left ankle disability, and a urethra 
condition; denied entitlement to TDIU; and denied entitlement 
to nonservice-connected pension benefits.  Before the matter 
was certified to the Board, in an April 2005 rating decision, 
the RO increased the rating for the veteran's PTSD to 100 
percent, effective January 10, 2005.  

In a February 2007 decision, the Board denied an initial 
rating in excess of 30 percent for PTSD for the period prior 
to January 10, 2005.  The remaining issues were remanded to 
the RO for additional evidentiary development and due process 
considerations.  

While the matter was in remand status, in December 2007 
letters, the veteran, through his attorney, indicated that he 
wished to withdraw his claims of service connection for a 
left shoulder disability, a left ankle disability, and a 
urethra condition, as well as his claim for nonservice-
connected pension benefits.  Regardless, in an April 2008 
rating decision, the RO granted entitlement to nonservice-
connected pension benefits, effective January 10, 2005.

Thereafter, in an April 2008 letter, the veteran, through his 
attorney, indicated that he wished to withdraw his claims for 
an initial rating in excess of 10 percent for IBS and an 
initial rating in excess of 20 percent for fibromyalgia.  He 
indicated that he wished to continue his appeal only with 
respect to the issue of entitlement to TDIU prior to January 
10, 2005.  In light of this procedural history, the only 
issue remaining in appellate status is as set forth on the 
cover page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a July 2008 letter, the veteran, through his attorney, 
requested a personal hearing before a Veterans Law Judge via 
videoconference.  He has not yet been afforded his requested 
hearing.  

Under applicable regulation, a hearing on appeal must be 
granted if a claimant, or his or her representative, 
expresses a desire to appear.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2007).  As 
videoconference hearings are scheduled by the RO, a remand is 
necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2007).

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge via videoconference.  38 
U.S.C.A. § 7107 (West 2002).  A copy of 
the notice to the veteran and his 
attorney of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




